ORDER

The above-named attorney was suspended from the practice of law for a period of one (1) year, commencing August 31, 1995. On August 6,1996 Mr. Sheehan filed his Petition for Reinstatement. Disciplinary Counsel has filed his report of investigation pursuant to Article III, Rule 5(b)(4) of the Supreme Court Rules.
After reviewing the report from Disciplinary Counsel and the Petition for Reinstatement, we are of the opinion that the Petition for Reinstatement should be granted.
Accordingly, it is hereby ordered, adjudged and decreed that John T. Sheehan, Jr. be and he hereby is reinstated to the practice of law. Mr. Sheehan shall forward copies of his bank statements relating to his client account to the Office of Disciplinary Counsel each month for a period of two (2) years from the date of this order.